Citation Nr: 0308021	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-09 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral disc disease, for the period from December 29, 
1997, through July 22, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral disc disease, for the period from July 23, 1998 
through February 16, 2001.

3.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral disc disease.

(The issue of entitlement to an evaluation in excess of 10 
percent for a left ankle sprain will be the subject of a 
separate decision of the Board).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

By rating decision in February 1998, service connection was 
granted for  lumbosacral disc disease, and a 10 percent 
evaluation was assigned from the date of separation from 
service.  The veteran disagreed with this rating.  
Subsequently by rating action in May 1999 the evaluation was 
increased to 20 percent effective from July 23, 1998, the 
date of an outpatient treatment report received at the RO.  
The veteran continued to disagree with the rating percentage.  
Subsequently by rating action in October 2001 the rating was 
increased to 40 percent effective from February 17, 2001 the 
date of a VA examination.  The 10, 20 and 40 percent 
evaluations represent less than the maximum available under 
applicable diagnostic criteria and, therefore, remain at 
issue on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has assigned separate ratings in this case for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As such the issues have been recharacterized as 
shown on the title page.

The Board is undertaking additional development in the issue 
of entitlement to a rating in excess of 10 percent for left 
ankle sprain pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9 (a) (2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Prior to July 23, 1998, the veteran's service-connected 
low back disorder was shown to exhibit moderate symptoms of 
intervertebral disc syndrome, with palpable paravertebral 
muscle spasms, and focal protrusion at L5-S1 disc to right 
with thecal sac displacement anteriorly. 

3.  Prior to February 17, 2001, the veteran's service-
connected low back disorder was shown to exhibit no more than 
moderate symptoms with recurring attacks.

4.  Evidence dated on and after February 17, 2001 reflects 
severe intervertebral disc syndrome with significant 
limitation of motion and muscle spasm, as well as mild to 
moderate point tenderness over the lower lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for lumbar 
disc disease for the period from December 29, 1997 through 
February 16, 2001, have been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 
5292, 5293, 5295 (2002).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbar disc disease for the period from December 29, 
1997, through February 16, 2001 have not been met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2002).

3.  The criteria for an evaluation in excess of 40 percent 
for lumbar disc disease have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2002); 4.71a, Diagnostic Code 
5293 (effective September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

In this case, VA's duties have been fulfilled to the extent 
possible as to the back disability.  VA must notify the 
veteran of evidence and information necessary to substantiate 
his claims and inform him whether he or VA bears the burden 
of producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of the information necessary to 
substantiate his claim and which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf by means of letters in 
April 1998 and November 2001; the discussion in the February 
1998, May 1999, and October 2001 rating decisions; the 
October 1998 and April 2000 statements of the case; and May 
1999 and October 2001 supplemental statements of the case.

He was informed to report for VA examinations, which he did.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the veteran.  If VA is unable to obtain records 
identified by the veteran, VA must notify him of the identity 
of the records that were not obtained, explain the efforts 
taken to obtain the records, and describe any further action 
to be taken.    

The Board finds that VA has met its duty to assist the 
veteran in the development of his claims under the VCAA.  The 
veteran has been afforded examinations by VA in May 1998, 
March 1999, and February 2001 addressing the disabilities on 
appeal.  VA outpatient treatment records have been associated 
with the claims file.  There does not appear to be any 
outstanding medical records that are relevant to this appeal.  
In addition, the veteran had the opportunity to testify 
before a hearing officer in February 2001. 

Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran.  As there is no 
indication that there are additional records that should or 
could be obtained, and it appears that all pertinent evidence 
is on file, no further development is indicated. 

Background.  In a February 1998 rating decision the RO 
initially granted service connection for lumbosacral disc 
disease on the basis of service medical records showing 
treatment for this disorder in service.  A 10 percent 
evaluation was assigned, effective from the date of 
separation from service.  The veteran disagreed with this 
determination in March 1998.  

During a May 1998 VA orthopedic examination, the veteran 
complained of lower back pain since he injured his back in 
service in 1987.  He complained of pain across the lower back 
and occasional numbness in his toes.  The examiner noted some 
tenderness to palpation along the mid-aspect of the lumbar 
spine.  Flexion was to 45 degrees with pain, with further 
coaxing and slight assistance he was able to get it down to 
90 degrees. Forward, backward, and lateral flexion 
bilaterally was to 30 degrees.  There was normal curvature 
and musculature of the back with no edema or erythema 
suggesting an inflammatory process.  Straight leg raising was 
to 50 degrees right and 60 degrees left resulting in mostly 
hamstring pain and slight lower back pain but no radiation 
down the legs.  Radiographs of the lumbar spine revealed 
absence of normal lordotic curvature with some apparent 
wedging of the L5 vertebral body and mild degenerative 
hypertrophic spurring extending off the inferior vertebral 
end plate with some apparent minimal retrolisthesis of the 
body of L5-S1.  This may have been secondary to old trauma or 
a normal variant.  The examiner noted a slightly decreased 
range of motion (ROM) with no objective evidence of 
radiculopathy.  The veteran was poorly compliant with ROM and 
motor examination in that the findings fluctuated during 
examination and stressful coaching of compliance

In a report dated July 23, 1998, Jeffrey D. Cooper, M.D., 
reported that the veteran's pain was essentially in the right 
side of his lower back with developing tingling in the feet 
and occasional parasthesias down the left leg.  He felt 
spasms in the left side of his back but denied that sneezing 
caused further problems.  He had no bowel or bladder 
difficulties.  He occasionally wore a lumbar support.  X-rays 
taken in April 1998 revealed evidence of a decreased lordotic 
curve with minimal retrolisthesis of L5-S1.  The examiner 
noted muscle spasms on the right with some tenderness along 
the lower lumbar region and upper buttocks area.  The veteran 
was able to flex and extend to approximately 50% of expected 
lumbar ROM.  The remainder of his lumbar ROM was to 70% of 
expected ROM.   The diagnosis was chronic lower back pain.  
An August 1998 MRI revealed the lumbar lordosis appeared 
straightened, and an L5-S1 diffused disc bulge with 
associated left paracentral disc protrusion.  The diagnoses 
were straightened lumbar lordosis; degenerative disc disease 
(DDD) L5-S1 with diffuse disc bulge and left paracentral disc 
protrusion impressing upon left exiting nerve at that level; 
mild narrowing of the neural foramina bilaterally inferiorly 
in relation to the disc bulge; and loss of lumbar lordosis 
which may be secondary to paraspinal muscle spasms.

In a March 1999 VA examination, the veteran reported a 
history of chronic lower back pain with a bulging disc at L4-
5 and L5-S1 shown in a recent MRI.  He had not had any 
surgery.  He had been taking physical therapy for 6 weeks, 
and used a TENS unit with mild relief of symptoms.  He denied 
scoliosis, fatigue, morning stiffness, rheumatoid arthritis, 
or gout.  X-rays were normal.  The examination revealed 
negative strait leg raise, normal ankle jerk and patellar 
jerk. The spinal examination revealed no scoliosis. Lumbar 
forward flexion, and backward extension was to 90 degrees, 
and right and left lateral rotation was to 70 degrees.  

The diagnostic impression was chronic lumbosacral strain with 
bulging disc, and mechanical back pain.  Neurological 
examination and lumbosacral spine x-rays were normal, and 
there was no evidence of inflammatory spondyloartropathy or 
scoliosis.  The back pain problems were worsened by a leg 
length discrepancy.  

Subsequently, in a May 1999 rating decision, the RO increased 
the veteran's disability evaluation to 20 percent, effective 
from July 23, 1998, the date of Dr. Cooper's report.  The 
veteran continued to disagree with the rating.

In a personal hearing in February 2001 the veteran testified 
that he initially injured his back while setting up for a 
retirement ceremony in 1988.  He had been told that one leg 
was shorter than the other.  He also had vascular 
deficiencies in his legs, and back spasms.  He was not 
getting any Social Security Administration (SSA) benefits.  
He was currently in a VA work-study program.

The veteran underwent another VA examination for disability 
evaluation purposes on February 17, 2001.  The veteran 
reported back pain for 10-15 years.  He was currently a full 
time student.  Gait was antalgic and he walked with a slight 
limp.  He had continuous significant low back pain with 
weakness occasionally in both legs when pain was more severe.  
His back was quite stiff and he was unable to do any bending 
or ROM back exercises.  Flare-ups occur approximately every 
other week.  Main precipitating factor was immobility.  He 
currently wore a back brace, but he has never had back 
surgery.  Flexion was to 45 degrees with pain.  Backward 
extension, rotation, and lateral rotation were to 10 degrees.  
All motion was significantly inhibited by pain, and mild to 
moderate point tenderness.  No muscular or postural 
abnormalities were identified.  Radiographs of the lumbar 
spine revealed a significant straightening of the normal 
lumbar lordosis suggestive of a spasm in the posterior spinal 
musculature

The examiner opined that the veteran's pain was likely 
muscular pain with a significant component of muscle spasm.  
However, ROM was considerably diminished.  He was quite stiff 
and the back pain was formidable and he was somewhat 
fatigable as in lack of endurance.  During flare-ups the pain 
likely increased 15 to 20% and ROM decreased.

Subsequently by rating action in October 2001 the rating for 
the veteran's lumber disc disease was increased to 40 percent 
from February 17, 2001, the date of the VA examination.

Criteria.  Disability ratings are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule) found in 38 C.F.R. Part 4 (2002). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating." 38 C.F.R. § 4.7.

Regarding musculoskeletal disabilities, the Board observes 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45. See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The veteran's disc disease is currently rated 40 percent and 
is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5293. The Board notes that during the pendency of this claim, 
the applicable criteria for rating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.71a, including Code 
5293, were amended and made effective to September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002) (codified at 
38 C.F.R. § 4.71a (2002)).

By way of background, under the old or pre-amendment 
regulation, the veteran's disc disease was rated under Code 
5293, as intervertebral disc syndrome.  A 60 percent rating 
which was the maximum allowed under the Code required 
pronounced symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, and little intermittent relief.  A 40 
percent rating required severe recurring attacks with 
intermittent relief.  Moderate recurring attacks warranted a 
20 percent rating, mild warranted a 10 percent rating while 
post operative cured warranted a noncompensable rating.  
38 C.F.R. § 4.71a, DC 5293 2002).  

Under the new Code, made effective to September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

A 60 percent rating, which is the maximum allowed under the 
new code, requires incapacitating episodes having a total 
duration of at least six weeks during the past 12 months; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 rating is warranted; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is warranted; a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. * * * * *  (Authority:  
38 U.S.C. 1155)

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed but before administrative or judicial review has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  The 
Board finds that the outcome would be the same under either 
version, and both versions of 38 C.F.R. § 4.71a, Code 5293 
will be considered.

The maximum rating for limitation of motion of the lumbar 
spine (severe) and lumbosacral strain (severe) is 40 percent. 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  In addition, 
a 50 percent evaluation is warranted by unfavorable ankylosis 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).

Analysis.  Based on a thorough review of the record, the 
Board finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent for the 
veteran's lumbosacral disc disease.  First, the Board notes 
that the record is negative for any medical evidence of 
ankylosis or immobility of the lumbar spine.  Thus, an 
evaluation in excess of 40 percent is not warranted under 
Diagnostic Code 5289.

Turning to the criteria for a 60 percent evaluation under 
Diagnostic Code 5293, the Board recognizes that in the VA 
examinations in February  2001 the examiner noted that the 
veteran does not use a cane, but does use a back brace, he 
has never had back surgery, and he was currently a student 
and prolonged sitting was a problem which plagued him.  There 
were no muscular or postural abnormalities, and while a 
significant straightening of the normal lumbar lordosis was 
shown by x-ray there were no other traumatic or general 
abnormalities identified.  The veteran's disability was 
initially manifested by chronic low back pain but without any 
actual injuries noted or neurological deficit.  He obviously 
suffers from significant muscle spasm and stiffness in his 
back with formidable pain.  The overall evidence shows the 
lumbar pathology to be consistent with that of recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief, which warrants no more than a 40 percent 
evaluation under the old Diagnostic Code 5293.

Under the new Code effective September 23, 2002, the record 
does not reveal any incapacitating episodes due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician for a 
six week period during the last 12 months.  Under the old and 
the new Code, the veteran does not meet the criteria for a 
rating in excess of 40 percent as a result of his service-
connected low back disability.  As noted, the current 40 
percent evaluation contemplates severe symptoms and some 
functional impairment, and the Board equates this to 
incapacitating episodes of an approximate total duration of 
about four weeks but less than six weeks during the past 12 
months.  The Board concludes that the veteran does not have 
symptoms warranting a 60 percent evaluation under Diagnostic 
Code 5293.

Finally, the Board finds that there is no evidence that 
higher than a 40 percent evaluation or additional 
compensation for the veteran's low back disability is 
warranted under sections 4.40 and 4.45 for functional loss, 
assessed on the basis of increased limitation of motion, 
pursuant to the guidelines set forth in DeLuca.  The Board 
notes that consideration of a higher evaluation under 38 
C.F.R. §§ 4.40 or 4.45 is not warranted where the highest 
schedular evaluation is in effect.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  Thus, a rating in excess of 40 
percent is not warranted under the range of motion code 
(5292) for the lumbar spine. 

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 40 percent for the service-connected low back 
disorder.

In exceptional cases where the schedular evaluations are 
found inadequate, an extraschedular evaluation may be awarded 
commensurate with average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. § 
3.321 (2002).  The RO considered referral for consideration 
of an extraschedular evaluation the last time the case was 
adjudicated in the October 2001 rating decision.  It is not 
found that this case presents such an exceptional or unusual 
disability picture inasmuch as there has been no 
demonstration of such related factors as marked interference 
with employment beyond that contemplated by the schedular 
standards or of frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

As to the period from December 29, 1997, through July 22, 
1998, the Board observes that the veteran exhibited moderate, 
recurring intervertebral disc syndrome from his time of 
service (e.g., palpable paravertebral muscle spasms, L5-S1 
disc protrusion, and low back pain on motion due to disc 
disease).  As such, and in view of the other evidence from 
the service records and post service medical reports through 
July 1998, the Board finds that a 20 percent evaluation is 
warranted under Diagnostic Code 5293 for this period.

As to the period from July 23, 1998 through February 16, 
2001, the Board observes that the veteran continued to 
exhibited moderate, recurring intervertebral disc syndrome 
with only marginally increased limitation of motion due to 
pain on motion of the lumbosacral spine.  See 38 C.F.R. §§ 
4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996).  The Board is cognizant of the July 1998 
private doctor's records and the various VA reports and 
examinations.  However, as noted in the March 1999 VA 
examination the veteran never had surgery on his back, denied 
fatigue and morning stiffness at that time.  He exhibited a 
normal neurological examination with no evidence of 
inflammatory spondyloarthropathy or scoliosis, and his lumbar 
spine x-rays were normal.  The overall evidence showed the 
lumbar pathology to be consistent with that of moderate 
recurring attacks of intervertebral disc syndrome, which 
warrants no more than a 20 percent evaluation.  As such, and 
in view of the other evidence through February 16, 2001, the 
Board finds that a higher evaluation is not warranted under 
Diagnostic Code 5293 for this period.


ORDER

Entitlement to an evaluation of 20 percent for lumbosacral 
disc disease for the period from December 29, 1997, through 
February 16, 2001, is granted, subject to the regulations 
controlling to disbursement of VA monetary benefits.

Entitlement to an evaluation in excess of 20 percent for a 
lumbosacral disc disease, for the period from December 29, 
1997, through February 16, 2001 is denied.

Entitlement to a current evaluation in excess of 40 percent 
for a lumbosacral disc disease is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

